DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 19, 2022, has been entered.
Response to Arguments
Applicant’s response to Office action was received on September 19, 2022.
In response to Applicant’s amendment of the claims, all of the 101 claim rejections due to software by itself, from the previous Office action, are hereby withdrawn.
The prior art claim rejections, from the previous Office action, have been amended, below in this Office action.
In response to Applicant’s amendment of the claims, the corresponding 101 Alice-type claim rejections, from the previous Office action, have been correspondingly amended, below in this Office action.
Regarding the 101 Alice-type rejections, Applicant argues that “generating a delivery task by combining delivery of a package addressed to the receiver and delivery of a package addressed to one or more other receivers having a same address as the receiver” not only provides “an organizational or business process improvement” but also provides “technical improvements.”  In support of this argument, Applicant references paragraph [0058] of the patent application publication for Applicant’s application, which states:
The delivery task generator 213 as an example of a generation unit generates a delivery task for each delivery of a package based on information on the delivery request obtained by the delivery request information obtaining unit 211 and the information on a user obtained by the user information obtaining unit 212. The delivery task generator 213 may generate a delivery task, for instance, at the timing of obtaining the information on the delivery request by the delivery request information obtaining unit 211, or generate a delivery task on stand-by for obtaining information on another delivery request after the information on the delivery request is obtained by the delivery request information obtaining unit 211. Alternatively, the delivery task generator 213 may generate a delivery task, for instance, after a predetermined number of delivery requests are accumulated.

This paragraph describes the creation of delivery tasks.  A delivery task may be created individually for each delivery request as they are received, or delivery tasks may be left open so that additional delivery requests can be added to the task, thereby grouping requests.  Applicant states that generating a delivery task for each delivery of a package consumes a lot of computing power of the delivery task management server (presumably discussing the first option in the above quotation).
Applicant then references paragraphs [0059]-[0060] of the patent application publication for Applicant’s application, which states:
As more specifically described below, the delivery task generated by the delivery task generator 213 includes information such as, the name, address, telephone number, and common ID of a user at a delivery destination, and a task status indicating the status of the delivery task. When a desired date of delivery is designated by a user who has made a delivery request, the designated desired date of delivery is also included in the delivery task. When information on multiple packages included in the delivery request satisfies a predetermined condition, the delivery task generator 213 generates a delivery task by combining deliveries of the multiple packages. In the exemplary embodiment, a delivery task generated by combining deliveries of multiple packages is used as an example of information that allows multiple packages to be collectively delivered.
More specifically, a method of combining deliveries includes a technique of combining deliveries using the location of a delivery destination of each package as the key, and a technique of combining deliveries using the user at a delivery destination of a package as the key. When the address of a delivery destination of a package is designated, the technique of combining deliveries using the location as the key is used, whereas when the address of a delivery destination of a package is not designated, the technique of combining deliveries using the user as the key is used.

Paragraph [0059] describes what is meant by a delivery task.  The paragraph then returns to the option of combining multiple delivery requests into a single delivery task.  Paragraph [0060] then provides further detail on combining delivery requests:  If there is an address provided, that information is used to combine delivery requests.  If there is not an address provided, then the recipient user is used to combine delivery requests.  Applicant uses paragraphs [0059]-[0060] to argue that the number of delivery tasks required to be generated by the delivery task management server can be reduced, which provides “technological improvements” on “the performance of the delivery task management server”.
In response, the 101 consideration of improvements to the functioning of a computer or to any other technology or technical field is discussed in MPEP 2106.05(a).  That section states:
If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea.

That section later states:  “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements.”  That section further states:  “In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception.”  That section later states:  “During examination, the examiner should analyze the "improvements" consideration by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement. Generally, examiners are not expected to make a qualitative judgement on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology.”
Applying the above guidance from the MPEP, Examiner does not agree that Applicant has shown patent-eligibility due to improvement to a computer or other technology.  The passages referenced by Applicant do indeed discuss the options of not combining delivery requests and combining delivery requests.  Note that Applicant’s argument is based on reducing the workload on the computing system, as opposed to the physical delivery workload.  Paragraphs [0058]-[0060] above do not appear to mention anything explicitly about a reduction in workload, or something similar, as a benefit to the computing system itself.  The MPEP guidance above does state:  “The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art.”  Combining delivery requests would result in fewer delivery tasks, but is that enough for one of ordinary skill in the art to find a computing improvement to be apparent here?
Examiner does not believe so, under the following reasoning:  First, while the number of separate delivery tasks would be reduced, combining delivery requests adds processing that would not be present under non-combined delivery processing.  For example, processing has to occur which compares delivery requests to determine which ones are combinable.  Second, as explained in paragraphs [0058]-[0060] above, the system may keep a delivery task open on standby while waiting for other possibly combinable delivery requests to arrive.  It could be argued that this may have a negative effect on the system in terms of resources like memory usage.  Third, while the number of delivery tasks would be less, the combined delivery tasks would involve more packages; therefore, simply reducing the number of delivery tasks might not streamline the amount of data being processed to the extent one might consider, and it is not clear that any reduction in data processing from combining would necessarily outweigh increases in data processing and other system load (some discussed above) from the combining.
Fourth, when looking to Applicant’s patent application publication for indications of the intended advantages of Applicant’s system, we find paragraphs [0004]-[0005], which state:
In a general delivery system, each of multiple delivery companies individually delivers a package, thus, the package may be separately delivered even for the same delivery destination.
Aspects of non-limiting embodiments of the present disclosure relate to a delivery system that efficiently delivers multiple packages to the same delivery destination, as compared with the case where the packages are individually delivered to the delivery destination by multiple delivery companies.

Here, the intended benefit appears to be an increase in efficiency by reducing redundant physical delivery trips to a delivery destination.  That would be an organizational or business process improvement.  There is no indication in the immediately preceding passage that the intended benefit was a computing technology improvement.
Finally, in the MPEP guidance quoted above, it was stated:  “It is important to note, the judicial exception alone cannot provide the improvement.”  Even if it were assumed that an overall improvement in computing system function resulted from the delivery request combinations (which Examiner does not agree with), it can be argued that the delivery request combination functions are all part of the abstract idea.  The underlying computing system components are all general-purpose/generic and do not contribute to any such argued improvement.  Therefore, the consideration of improvement to a computer or other technology would not apply, for that reason.
Taking all of the above Examiner discussion into account, Examiner does not think that Applicant’s specification sufficiently indicates an improvement to a computing system, neither explicit nor otherwise apparent to a person of ordinary skill in the art reading Applicant’s specification.  Thus, Examiner does not find this Applicant argument to be persuasive.
Applicant next moves on to an argument with respect to paragraph [0067] of Applicant’s patent application publication.  Applicant argues that fewer delivery tasks (from combining shipments) results in fewer delivery schedules, referencing Applicant claims 8 and 9.  Being that this argument follows from the reduction of delivery tasks by combining delivery requests, at least some of the above “improvement to a computer” discussion also applies here.  As an initial matter, Applicant claims 8 and 9 do not explicitly recite generating a delivery schedule for a delivery task.  Next, from the patent application publication portions referenced by Applicant, Examiner still does not see explicit (or apparent to one of ordinary skill in the art) indications of an intended computing improvement.  It cannot be said that simply generating fewer schedules is an improvement on its face, because that might not balance out added complexity or workload added to the computing system by the combining process.  Consider that, when combining deliveries from multiple delivery companies, it is necessary to add a system which is capable of coordinating the companies.  This does not need to exist if the companies just deliver independently.  In fact, it could be possible that there is an overall disadvantage to the computing system, perhaps in terms of complexity and cost, but that this is balanced out by gains in efficiency in actual physical delivery by combining deliveries.  As Examiner explained above, it appears to Examiner that the organizational or business improvement of more efficient physical delivery is the intended benefit of Applicant’s specification and not a computing technology improvement.  Finally, schedule generation would be part of the abstract idea, and even if this definitely reduced computer workload overall (which Examiner does not believe has been shown), this would be an improvement flowing from the judicial exception by itself (as the computing components are merely generic), and this is not sufficient to help with patent-eligibility under the computer improvement consideration.
Therefore, Examiner does not find Applicant’s 101 Alice-type arguments to be persuasive.
Examiner believes that the amendments to the prior art rejections, below in this Office action, render Applicant’s arguments concerning the prior art rejections to be not applicable.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1 and 4-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 1 and 10, Claim(s) 1 and 10 recite(s):
- common user management;
- receive permission from a receiver who receives a plurality of packages, the permission allowing a plurality of delivery companies to inquire for information on the receiver;
- delivery task management;
- when the permission is granted, from each of the plurality of delivery companies, obtain information on a corresponding one of the plurality of packages addressed to the receiver;
- when the obtained information satisfies a predetermined condition, generate information which allows the plurality of packages addressed to the receiver to be collectively delivered;
- wherein the predetermined condition is that when an address of a delivery destination of each of the plurality of packages is designated, the address is common between the plurality of packages, and when the address of the delivery destination of each of the plurality of packages is not designated, the receiver is common between the plurality of packages;
- generate a delivery task by combining delivery of a package addressed to the receiver and delivery of a package addressed to one or more other receivers having a same address as the receiver.
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations): encompasses a commercial delivery service;
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  manages interactions between a receiver user and delivery companies, all of which may involve humans.
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- system; servers comprising processors configured; servers; processors; electronic input/output/communications; non-transitory computer readable medium storing a program causing a computer to execute a process:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The claim(s) are not patent eligible.

As per dependent claim(s) 4-9, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
Those dependent claim(s) add the following generic computer components, which do not integrate the abstract idea into a practical application, nor add significantly more, under the same reasoning as given above with respect to generic computer components in the independent claim(s).  Those additional generic computer components and their corresponding dependent claim(s) are as follows:
- more servers (claims 8-9).
The remaining added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, the remaining portion of claim 4 merely adds, to the abstract idea, the feature of how separate delivery is organized.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application, nor add significantly more.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Claim(s) 1 and 4-10 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imaeda, US 20160342932 A1, in view of Lichtenveldt, EP 2 755 175 A1, in further view of Hill, US 20030065629 A1, in further view of Sweeney, Theresa, “Change of address: USPS address corrections raise privacy concerns,” Credit Union Management, 24, 3, March 2001, p. 9.
As per Claims 1 and 10, Imaeda discloses:
- a delivery system (paragraph [0001] (“The present invention relates to a collective delivery system, a program, and a collective delivery method.”));
- a common user management server comprising a processor configured (Figure 1; paragraph [0050] (“The collective delivery system 10 includes a typical server computer, and also includes a control unit 11, a storage unit 12, and a communication unit 13.”; microprocessors; “The control unit 11 executes processing according to a program and data stored in the storage unit 12.”); paragraph [0056] (“The collective delivery system 10 is a system for delivering a plurality of packages collected from one or more shipping sources by a plurality of different delivery companies to a single predetermined delivery destination.”); paragraph [0062] (“Meanwhile, the collective delivery system 10 instructs the third delivery company system 40-3 to deliver the packages held in the holding center G to the place of the user Z (S10).”));
- when the obtained package information satisfies a predetermined condition, generate information which allows the plurality of packages addressed to the receiver to be collectively delivered (paragraph [0050] (“The collective delivery system 10 includes a typical server computer, and also includes a control unit 11, a storage unit 12, and a communication unit 13.”); paragraph [0066] (“The designated content sending unit 30-1A sends a condition (a date and time, a delivery company) for collective delivery designated by a user to the collective delivery system 10.”); paragraph [0099] (“At S22, the control unit 11 sends the user ID of the user having inputted the collective delivery condition and the delivery destination (for example, the name and address of the user, etc.) to the first delivery company system 40-1 and the second delivery company system 40-2.”); paragraph [0101] (“At S24, the control unit 11 sends the user ID of the user having inputted the collective delivery condition, the delivery destination (for example, the name and address of the user, etc.), the delivery date and time, and the delivery company to the third delivery company system 40-3.”); paragraph [0194] (“For example, when a user designates a delivery condition for a package relevant to an order, the first delivery control unit 10C executes processing for encouraging to set the delivery destination included in the first delivery information to be associated with the package to the holding center.”); paragraph [0220] (“That is, even when patterns of five respective conditions, namely, whether the consolidation instruction is made at or after the time of order, whether the collective delivery system 10 and the electronic commerce system 20 are integral or separate, whether the collective delivery system 10 and the electronic commerce system 20 cooperate with each other, whether the collective delivery system 10 and the first to third delivery company systems 40-1 to 40-3 cooperate with each other, and whether there are two or more electronic commerce systems 20 available, are combined, the collective delivery system 10 can set the first delivery information and the second delivery information to achieve collective delivery by applying the flow of processing described above.”));
- wherein the predetermined condition is that when an address of a delivery destination of each of the plurality of packages is designated, the address is common between the plurality of packages (paragraph [0057]);
- generate information which allows packages addressed to the receiver to be collectively delivered (paragraph [0050]; paragraph [0066]; paragraph [0099]; paragraph [0101]; paragraph [0194]; paragraph [0220]);
- a non-transitory computer readable medium storing a program causing a computer to execute a process (paragraph [0055] (program/medium)).
Imaeda fails to disclose receive permission from a receiver who receives a plurality of packages, the permission allowing a plurality of delivery companies to inquire for information on the receiver; a delivery task management server comprising a processor configured to, when the permission is granted, from each of the plurality of delivery companies, obtain information on a corresponding one of the plurality of packages addressed to the receiver; wherein the delivery task management server is configured to generate a delivery task.  Lichtenveldt discloses receive permission from a receiver who receives a plurality of packages, the permission allowing a plurality of delivery companies to inquire for information on the receiver (paragraph [0006] (plural items); paragraph [0009] (user permission given beforehand; data request to delivery profile); paragraph [0020] (computing system); paragraph [0027] (one or more third parties that can be delivery companies)); a delivery task management server comprising a processor configured to, when the permission is granted, from each of the plurality of delivery companies, obtain information on a corresponding one of the plurality of packages addressed to the receiver (paragraph [0006] (plural items); paragraph [0009] (user permission given beforehand; data request to delivery profile; servers); paragraph [0020] (computing system); paragraph [0027] (one or more third parties that can be delivery companies)); wherein the delivery task management server is configured to generate a delivery task (paragraph [0004] (DPDS is a type of server); paragraph [0027] (generating delivery task on DPDS)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Imaeda such that the invention receives permission from a receiver who receives a plurality of packages, the permission allowing a plurality of delivery companies to inquire for information on the receiver; the invention includes a delivery task management server comprising a processor configured to, when the permission is granted, from each of the plurality of delivery companies, the invention obtains information on a corresponding one of the plurality of packages addressed to the receiver; and the delivery task management server is configured to generate a delivery task, as disclosed by Lichtenveldt.  Motivation for the modification is provided by Lichtenveldt in that this is a convenient way to give delivery instructions (paragraph [0005]).
The modified Imaeda fails to disclose when the address of the delivery destination of each of the plurality of packages is not designated, the receiver is common between the plurality of packages.  Hill discloses when the address of the delivery destination of each of the plurality of packages is not designated, the receiver is common between the plurality of packages (paragraph [0040]; paragraph [0043]; paragraphs [0049]-[0050]; recipient identifier is place on mail; recipient identifier is used to look up a current, modifiable delivery destination in a database).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Imaeda such that when the address of the delivery destination of each of the plurality of packages is not designated, the receiver is common between the plurality of packages, as disclosed by Hill, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Imaeda fails to disclose wherein a package addressed to the receiver and a package addressed to one or more other receivers having a same address as the receiver are to be delivered to the same location.  Sweeney discloses wherein a package addressed to the receiver and a package addressed to one or more other receivers having a same address as the receiver are to be delivered to the same location (middle two columns of only page).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Imaeda such that a package addressed to the receiver and a package addressed to one or more other receivers having a same address as the receiver are to be delivered to the same location, as disclosed by Sweeney, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 4, Imaeda further discloses wherein when the package addressed to the receiver and the package addressed to the one or more other receivers are not permitted to be collectively delivered, the packages may be separately delivered (paragraph [0128]).

As per Claim 5, Imaeda further discloses wherein the delivery task user management server is configured to receive, from the receiver, settings for allowing or disallowing packages addressed to the receiver to be collectively delivered (paragraphs [0050]-[0053]; paragraph [0055]; paragraph [0066]; paragraph [0099]; paragraph [0101]; paragraph [0194]; paragraph [0220]).
The modified Imaeda fails to disclose wherein a package addressed to the receiver and a package addressed to one or more other receivers having a same address as the receiver are to be delivered to the same location.  Sweeney discloses wherein a package addressed to the receiver and a package addressed to one or more other receivers having a same address as the receiver are to be delivered to the same location (middle two columns of only page).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Imaeda such that a package addressed to the receiver and a package addressed to one or more other receivers having a same address as the receiver are to be delivered to the same location, as disclosed by Sweeney, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 6, the modified Imaeda fails to disclose wherein the delivery settings can be varied based on a type of the shipment addressed to the receiver.  Lichtenveldt further discloses wherein the delivery settings can be varied based on a type of the shipment addressed to the receiver (paragraph [0011]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Imaeda such that the delivery settings can be varied based on a type of the shipment addressed to the receiver, as disclosed by Lichtenveldt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 7, Imaeda further discloses wherein the delivery task management server is configured to receive, from the receiver, settings for allowing or disallowing packages addressed to the receiver to be separately delivered (paragraphs [0050]-[0053]; paragraph [0055]; paragraph [0066]; paragraph [0099]; paragraph [0101]; paragraph [0194]; paragraph [0220]).
The modified Imaeda fails to disclose wherein a package addressed to the receiver and a package addressed to one or more other receivers having a same address as the receiver are to be delivered to the same location.  Sweeney discloses wherein a package addressed to the receiver and a package addressed to one or more other receivers having a same address as the receiver are to be delivered to the same location (middle two columns of only page).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Imaeda such that a package addressed to the receiver and a package addressed to one or more other receivers having a same address as the receiver are to be delivered to the same location, as disclosed by Sweeney, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 8, Imaeda further discloses a delivery schedule management server configured to, when a package, that is being transported by a delivery company, is to be delivered by the delivery system not of the delivery company, instruct the delivery company not to deliver the package (paragraphs [0080]-[0082]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imaeda in view of Lichtenveldt in further view of Hill in further view of Sweeney in further view of Kadaba, US 20140207702 A1.
As per Claim 9, the modified Imaeda fails to disclose a delivery schedule management server configured to when a package is delivered by the delivery system not of the initial delivery company, in response to completion of delivery of the package, notify the initial delivery company of the completion of delivery of the package.  Kadaba discloses a delivery schedule management server configured to when a package is delivered by the delivery system not of the initial delivery company, in response to completion of delivery of the package, notify the initial delivery company of the completion of delivery of the package (paragraph [0020]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Imaeda such that the invention includes a delivery schedule management server configured to when a package is delivered by the delivery system not of the initial delivery company, in response to completion of delivery of the package, notify the initial delivery company of the completion of delivery of the package, as disclosed by Kadaba, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.  Loppatto, US 20150363843 A1 (dynamic provisioning of pick-up, delivery, transportation, and/or sortation options);
b.  Bednarek, US 20150227890 A1 (communications system and smart device apps supporting segmented order distributed distribution system).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628